Citation Nr: 0031891	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  95-36 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for chronic acquired 
variously diagnosed gastrointestinal disorders as secondary 
to medication taken for service-connected postoperative 
status for removal of disc at L5-S1 with mild lumbosacral 
strain and degenerative disc disease (DDD) at L5-S1.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had over thirty years of active service ending 
with his retirement in October 1970.  



This matter comes to the Board of Veterans' Appeals (the 
Board) from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO).  

The RO denied the veteran's claim of entitlement to service 
connection for peptic ulcer disease and esophagitis, both 
claimed as secondary to medication prescribed for a service-
connected low back disability.  

In April 1997 the Board remanded the case to the RO for 
further development and adjudicative actions.

In August 2000 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Competent medical opinions of record link chronic acquired 
variously diagnosed gastrointestinal disorders to medication 
taken for service-connected postoperative status for removal 
of disc at L5-S1, with mild lumbosacral strain and DDD at L5-
S1.


CONCLUSION OF LAW

Chronic acquired variously diagnosed gastrointestinal 
disorders are proximately due to or the result of medication 
taken for service-connected postoperative status for removal 
of disc at L5-S1 with mild lumbosacral strain with DDD at L5-
S1.  38 C.F.R. § 3.310(a), Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, § 4.114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); Allen v. Brown, 7 
Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service connection has been granted for, inter alia, 
postoperative status for removal of disc at L5-S1 with 
lumbosacral strain and DDD at L5-S1, evaluated as 40 percent 
disabling.

A review of the post-service medical evidence of record shows 
that the veteran has been treated on a frequent and regular 
basis for his service-connected low back disability; he has 
been prescribed various medications, including but not 
limited to Motrin, Ibuprofen, Tylenol, Salsalate, Tylenol #3, 
Ecotrin, etc.  

Outpatient records in 1991 and early 1992 show that the 
symptomatic manifestations of the veteran's service-connected 
low back disability were under control with the medications, 
but he was also shown to be prescribed gastrointestinal 
medications such as Maalox.  Private treatment records 
apparently from 1991 show historical references by the 
veteran to his having stomach burning problems as a result of 
taking Ibuprofen and Salsalate without accompanying food.  

One private clinical notation in January 1991 was to the 
effect that the veteran had been having back pain for which 
he had been taking a lot of Motrin; and that he was also 
having some stomach burning.  He was told to continue with 
the nonsteroidal anti-inflammatory medications and take "a 
lot" of Maalox.  

According to the clinical records and the veteran's 
recollections including in the form of charts, in June 1993, 
he was given Zantac (ranitidine) which he took until early 
1994 when a gastroenterologist canceled that and changed it 
to Omeprasole (Prilosec).

In September 1993 the veteran underwent an 
esophagogastroduodenoscopy (EGD) study for evaluation of his 
complaints of some continued dysphagia.  No ulcers were 
found; the impression was distal esophageal stenosis, 
probably peptic; mild esophagitis at gastroesophageal (GE) 
junction; and three antral erosions secondary to nonsteroidal 
antiinflammatory drugs (NSAIDs).  The recommendations 
included discontinuing the use of NSAIDs. 

When the veteran was seen in November 1993 it was noted that 
the endoscopy results had been reviewed.  He had had some 
increase in back pain.  The plan was to discontinue Motrin 
and he was to be given his final Salsalate (a clinical 
recommendation which was annotated to the effect that he had 
been found to have "ulcers" on endoscopy), and to continue 
his other medications.  A further notation was made 
thereafter in November 1993 that there had been no frank 
ulcers on endoscopy but rather antral erosions.  

Since the earlier care, the veteran's dysphagia had improved 
as had his other gastroesophageal reflux symptoms.  It was 
concluded that he had peptic stricture, improved post 
dilation; gastroesophageal reflux which improved on 
Danitidinep; and antral erosions probably secondary to 
NSAIDS.  The following month, in December 1993, a notation 
was made that he was being refilled for certain medication; 
he was also mailed 6 bottles of Maalox.

On VA examination in April 1994 it was noted that the veteran 
had had some continued dysphagia and gastroesophageal 
symptoms, and because of some iron deficiency anemia, had 
undergone a prior evaluation which showed no peptic ulcers as 
such, but verified that he had esophageal strictures and some 
esophagitis which he attributed to his use of Ibuprofen up to 
3,000 mg. per day for back pain.  

The veteran continued to receive VA care at the 
gastrointestinal clinic where he had been given Omeprazole in 
February 1994, which was indicated to have been specifically 
for those complaints.  He continued to have some occasional 
dysphagia for solid foods without any history of melena or 
hemoptysis, but noted having heartburn about 2-3 times per 
day.  

The diagnoses included esophagitis and no evidence of gastric 
ulcer.  However, the examiner did not express a further 
opinion with respect to the etiology of the veteran's 
gastrointestinal symptoms.  

A May 1994 outpatient clinic report shows that the veteran 
was evaluated for gastroesophageal reflux and dysphagia.  He 
had done well on the Omeprazole for his dysphagia.  The 
specialized testing in 1993 was reported, and it was noted 
that in addition to the peptic stricture he had antral 
erosions secondary to NSAIDS and dysphagia which had resolved 
(but was told to return if the symptoms recurred).

The veteran provided a lengthy statement and chart which 
documented his use of medications for his orthopedic problems 
and pain and associated gastrointestinal symptoms.  He noted 
that a VA physician who had treated him for years had 
expressed the opinion that the gastric symptoms were due to 
the medications and as a result, had changed the medications.

An October 1994 outpatient report shows that the veteran had 
GERD symptoms and dysphagia, but was doing well on the 
medications, particularly Omeprazole which he took with 
Maalox.

VA outpatient records show that in March 1996 the veteran was 
said to be doing somewhat better than on his last visit.  His 
service-connected low back disability was slowly improving 
and his reflux pains were controlled.  Diagnoses were chronic 
disease, anemia; gastroesophageal reflux; and severe 
degenerative joint disease.  

Ongoing outpatient records show that the veteran continued to 
be given Tylenol and other medications including Mylanta, 
vitamins, enteric coated Aspirin, ferrous sulfate, Salsalate, 
Docusate, Omeprazole, etc.  On occasion, he was noted to have 
gastrointestinal exacerbations.  An additional diagnosis of 
hiatal hernia with reflux was shown in a June 1996 report. 

A statement was received from a VA outpatient physician, 
dated in May 1997, to the effect that he had reviewed the 
veteran's chart including the endoscopy report from 1993, and 
subsequent gastrointestinal clinic notes.  He reported that 
"the  endoscopy showed (1) distal esophageal stenosis 
probably peptic with mild esophagitis at gastroesophageal 
junction; (2) antral erosions (three)". 

The physician further opined that

"(A)s noted in the GI Clinic notes, the 
antral erosions are due to the use of 
Motrin.  Antral erosions are not true 
ulcers, as they are more superficial.  
The peptic stenosis and distal 
esophagitis are not directly due to the 
use of Motrin, but are caused by reflux 
of acid from the stomach into the lower 
portion of the esophagus.  The use of 
Motrin may intensify the symptoms but 
does not cause the esophagitis.  Because 
of the tendency to bleed from these 
lesions, medications like Motrin are 
stopped because they interfere with blood 
clotting."

A specific request was made of the Chief of the 
Gastroenterology Clinic of the VA medical facility wherein 
the veteran was given a compensation examination to provide 
an additional opinion as to the relationship between 
medications for the veteran's service-connected low back 
disability and his gastrointestinal symptoms.  

The response from the chief of the VA Gastroenterology 
Clinic, dated in June 1997, was that 

"(T)he C&P query asks for "an opinion 
as to whether it is at least likely as 
not that medication including NSAIDS 
taken for treatment of "back problems" 
caused the development of any 
gastrointestinal disorder

Endoscopy of 9/8/93 revealed an 
esophageal stricture with esophagitis.  
In addition, erosions were noted in the 
antrum of the stomach.  I believe it is 
very likely [underlined in original] that 
these erosions were due to NSAIDS that 
the patient was taking.  No further tests 
are needed to make this assessment.  
(additional emphasis added)"

Another notation was made in the file in September 1997 in 
response to inquiry as to additional examination to the 
effect that the above opinion was of record, and that this 
appeared to suffice to respond fully to the question as to a 
relationship between the back medications and the veteran's 
gastrointestinal symptoms.  An annotation was made in 
outpatient records in October 1997 that while various other 
medications had been continued, the veteran's Omeprazole had 
been changed to Lansoprazole, 15 mg. four times a day. 

In April 1998, a written request was again made by the RO 
(noting the early opinion in May 1997, cited above, but not 
noting and being apparently unaware of the more specific 
opinion dated in June 1997, also cited above), for a 
specialist to review the record and provide an opinion as to 
the relationship between medications for orthopedic problems 
and the veteran's gastrointestinal complaints.  In May 1998, 
a VA physician reviewed the clinical records.  The findings 
noted above were again cited.  The veteran was also examined, 
findings for which were reported.  The examiner opined that 
the veteran had a

"(D)ocumented hiatal hernia, antral 
erosions, esophagitis and distal 
esophageal stricture.  I believe the 
symptoms of this were worsened by his 
NSAIDS. 

He still has an ongoing problem despite 
the fact that he has stopped taking 
NSAIDS.  However, he does continue having 
symptoms of esophagitis and hiatal 
hernia" [emphasis added]

In September 1998, another request was made for a written 
opinion.  In December 1998, the veteran was examined, 
although he said he was not clear why he was being called in.  
The physician's response related primarily to the veteran's 
current complaints and noted that he was not now taking 
NSAIDS and his symptoms were occurring absent such.

Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, § 4, 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. § 5107).  
Upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

ake a decision on the claim.

The Secretary shall treat an examination or opinion as being 
necessary to make a decision on a claim for purposes of 
paragraph (1) if evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant)-

(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and 

(B) indicates that the disability or symptoms may be 
associated with the claimant's active military, naval, or air 
service; but

(C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.

Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, § 
3(a), 114 Stat. 2096, (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disease 
or injury to include as secondary to medication or care 
therefor.  38 C.F.R. § 3.310(a) (2000). 

When there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of service-
connected disease or injury, the claimant will be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, consisting of VA treatment reports, private 
medical records, hearing testimony, and medical opinions.

In addition, the RO also conducted a VA examination, pursuant 
to the Board's remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The veteran has not indicated the existence of any other 
relevant evidence that not already been requested and/or 
obtained by the RO.  Veterans Claims Assistance Act of 2000, 
Pub.L. 106-475, § 3(a), 114 Stat. 2096, (2000) to be codified 
at 38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000), modifying 
the adjudication of all pending claims.  

As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation.  As set forth above, VA has already met all 
obligations to the veteran under this new legislation.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the claim on 
appeal, and has done so, to include proffering testimony 
before a Hearing Officer at the RO.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions, and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
veteran's claim.  See Barnard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In this case, it is not argued that gastrointestinal problems 
developed in service or that they may be presumed to have so 
developed, but rather that there is a relationship of a 
causal nature between the medications taken for the veteran's 
service-connected low back disability, and the development of 
his chronic acquired variously diagnosed gastrointestinal 
disorders, the symptomatology of which he has experienced 
over the past several years.  
The evidentiary record unequivocally shows that in the view 
of competent medical professionals, the veteran's variously 
diagnosed chronic gastrointestinal symptomatology cannot 
satisfactorily be dissociated from the administration of his 
various medications, some of which had to be discontinued 
because of adverse reactions thereto.

In this regard, there is not merely one but there are indeed 
multiple opinions which relate the diagnoses reported to 
account from the veteran's chronic gastrointestinal 
symptomatology as secondary to medication taken for the 
service-connected low back disability, both a on primary 
causal basis and an ongoing aggravation basis.  These 
opinions have been cited above and need not be further 
recited. 

When all these medical opinions are considered together, they 
establish that the veteran has current chronic acquired 
gastrointestinal disorders, however diagnosed, manifested by 
varying symptoms, and that such developed as secondary to 
medication used to treat his service-connected low back 
disability.  Regardless of the terminology used to account 
for the veteran's chronic digestive symptoms, there is 
medical evidence supporting the fact that the symptoms are 
due to medication taken for his service-connected low back 
disability.

The degree of medical certainty that is necessary for a 
medical opinion, sufficient to establish a plausible medical 
nexus, has been repeatedly discussed by the Court, with no 
clear picture resulting.  See Hicks v. West, 12 Vet. App. 86, 
90-91 (1998) (discussing previous Court findings regarding 
syntax necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).

In any event, VA is not competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether any gastrointestinal symptoms are secondary to a 
service-connected disability, nor is it appropriate to have 
repeated attempts to obtain an opinion more conducive to any 
collateral preferred judgments.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

For these reasons, the Board finds that the preponderance of 
the evidence shows that the veteran developed 
gastrointestinal disabilities, variously diagnosed, as 
secondary to medication taken for his service-connected low 
back disability.  In fact, there is additional clinical 
evidence to show that not only did the NSAIDS commence the 
process, but that even when NSAIDS were tapered and 
eventually ceased with other medications as substitutes, the 
continued requirement for pain medications for the service-
connected low back disability has in turn continued to 
exacerbate the gastrointestinal problems, regardless of the 
initial source or etiology.  

Accordingly, the Board concludes that the competent medical 
evidence of record supports the grant of entitlement to 
service connection for chronic acquired variously diagnosed 
gastrointestinal disorders as secondary to medication taken 
for service-connected postoperative status for removal of 
disc at L5-S1 with mild lumbosacral strain and DDD at L5-S1.  
38 C.F.R. § 3.310(a), Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, § 4.114 Stat. 2096 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); Allen v. Brown, 7 Vet. 
App. 439 (1995).


ORDER

Entitlement to service connection for chronic acquired 
variously diagnosed gastrointestinal disorders as secondary 
to medication taken for service-connected postoperative 
status for removal of disc at L5-S1 with mild lumbosacral 
strain and DDD at L-5/S-1 is granted.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 13 -


- 1 -


